Citation Nr: 0607063	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder with conversion disorder, after March 30, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased rating from 10 
percent.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Newark, New Jersey, in September 2002, 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

In January 2005, the Board denied an increased evaluation 
from 10 percent for the veteran's service-connected 
disability prior to March 2000; however, it granted a 50 
percent evaluation, effective as of that March date.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in 
November 2005, the Court granted the parties' Joint Motion to 
Vacate in Part and Remand, whereby vacating the portion of 
the Board's decision which denied an evaluation in excess of 
50 percent from March 2000, and remanding the claim for 
readjudication.  It is noted that the Court dismissed the 
veteran's appeal with respect to the rating assigned prior to 
March 2000.  


FINDINGS OF FACT

1.  The veteran's anxiety disorder with conversion disorder 
is manifested by occupational and social impairment with 
reduced reliability due to disturbances of motivation and 
mood, to include depression and anxiety with panic attacks, 
and difficulty in establishing and maintaining effective 
relationships at his work and within his social sphere.

2.  The record does not demonstrate that the veteran has ever 
experienced suicidal ideation, obsessional rituals which 
interfere with routine activities, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or other symptoms on a par with the level of 
severity exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's anxiety disorder with conversion disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9424-9400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

The Court has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a psychiatric disorder.  In 
this context, the Board notes that a substantially complete 
application was received in September 1997, prior to the 
enactment of the VCAA.  In June 1998, the AOJ issued a rating 
decision denying an increase.  The veteran filed a timely 
appeal, and the claim was certified to the Board.  The Board 
remanded the claim in August 2003.  Prior to the 
recertification of the claim to the Board, the Appeals 
Management Center (AMC) provided notice to the veteran 
regarding the VA's duties to notify and assist.  
Specifically, in April 2004, the AMC notified the claimant of 
information and evidence necessary to substantiate the claim 
for an increased evaluation; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to send in any additional evidence that pertained to his 
appeal.  In May 2004, the AMC readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been retrieved.  The veteran 
has been examined in conjunction with his claim.  The Board 
also observes that in December 2005, after the Court remanded 
the veteran's claim, the Board notified him of his right to 
submit additional evidence within 90 days.  The veteran 
replied in writing in the same month, indicating that he had 
nothing further to submit.  Thus, the Board finds that the 
veteran has had ample opportunity to make his case.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duties to inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection was established for conversion reaction in 
April 1984 and was evaluated as 10 percent disabling.  In 
June 1998, the disability was recharacterized as anxiety 
disorder, conversion.  In May 2000, the disability was termed 
anxiety disorder and the evaluation was increased to 30 
percent disabling (effective March 30, 2000).  In April 2004, 
the disability was termed anxiety disorder with conversion 
disorder.  The Board established a 50 percent rating, 
effective March 30, 2000, by its January 2005 decision. 

Under the rating criteria for anxiety and conversion 
disorders, which are rated generally under mental disorders, 
a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9424-9400.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The facts of this case have not changed since the Board's 
January 2005 decision.  In March 2000, the veteran underwent 
a VA mental disorder examination.  He stated at the outset of 
the exam that he had run out of his prescription for Zoloft 
and so had not been on his medication for some time.  He 
reported that his nervous symptoms had increased in severity, 
and that he suffers from persistent sensations of anxiety and 
depression.  He said he had been feeling persistently 
fatigued, getting only three to four hours of restless sleep 
before waking.  He had lost time at work because of his lack 
of sleep.  He also was experiencing difficulty in 
concentrating.  He was resentful of his supervisors because 
he believed they were staring at him because of his twitches 
and blinking.  It embarrassed him, so he began to avoid 
contact with them, as well as with his co-workers.  He 
reported having no other social contacts.  His marriage was 
marked by tension due to his lack of sexual motivation and 
social withdrawal.  He suffered from near-constant headaches 
and facial twitches.

Upon examination, the veteran had several days of beard 
growth and wore shaded glasses to avoid eye contact.  
Psychomotor activity was reduced.  He was tense,  
apprehensive, and irritable.  His palms were moist.  Speech 
productions were short and non-spontaneous, with low voice 
amplitude.  His affect was constricted; his mood was 
depressed.  There was no evidence of perceptual distortions.  
Memory was in tact.  There was no cognitive deficit, nor 
suicidal or homicidal ideation.  Insight was poor.  Judgment 
was adequate for VA rating purposes.  The diagnosis noted was 
anxiety disorder, with conversion features, manifested by 
apprehensiveness, recurrent tension headaches, and facial 
twitches.  Also noted was depressive disorder, with paranoid 
features, manifested by impaired sleep, impaired 
concentration, low self-esteem, social withdrawal, impaired 
ability or motivation to pursue pleasurable activity, loss of 
interest in family involvement, and loss of sexual 
motivation.   The examiner noted that the veteran's job 
performance had significantly declined, with a loss of work 
time, social withdrawal, impaired sleep, and persistent 
feelings of anxiety and depression.

In May 2000, the veteran underwent psychiatric evaluation.  
As per medical history, it was reported that the veteran had 
been treated for major depression, with fair results.  The 
veteran reported being hospitalized for one night after 
having taken all of his medication before going to work.  He 
felt dizzy and anxious.  He was observed overnight and 
released.  The veteran claimed to have good days and bad 
days, but was still highly motivated to continue treatment.  
It was noted that the veteran had no gross thought disorder, 
nor overt symptoms of psychosis.  There was no suicidal or 
homicidal ideation.  He had good impulse control, abstracting 
and calculating abilities, and past and recent memory.  His 
medications were continued.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing in September 2002.  At that 
time, he testified to an anger problem, with possible violent 
tendencies.  He reporting having "thoughts of not putting my 
family through this again."  He also stated that he stays 
away from his small daughter if he feels like he is about to 
be angry.  He would "dose up" on his medication to calm 
himself down, though he noted that it calms him to a point 
where he does not feel anything.  He becomes numb.  The 
veteran testified to experiencing panic attacks if he comes 
home and does not feel something is right.  He would "lose 
it."  This is when he tends to isolate himself in his 
basement.  He stated that he was afraid he would harm someone 
if he did not isolate himself at those times.  He reported 
also that he has nightmares about his service, and in 
particular the incident in which he was electrocuted.  He now 
avoids circuit breakers and other electrical devices.  He 
testified to taking medication not just for anxiety, but also 
for his twitches and eye blinking. 

Outpatient treatment reports document the veteran's on-going 
treatment for his anxiety and other disorders.  Notably, in 
May 2002, the veteran's eye blinking was related to his 
anxiety, rather than to blepharospasm.   There was dramatic 
improvement with medication.  In December 2002, the veteran 
was noted to be having good results on his anxiety problem 
with his medication.  

In March 2003, the veteran reported to his regular follow-up 
visit, describing increasing problems at work with his 
supervisors which he related as due to his many medical 
conditions, to include a low back disorder with associated 
neuropathy and a right leg and foot disorder.  He was noted 
to have depressive symptoms, such as an inability to 
concentrate, and was anxious and irritable.  The examiner 
specifically noted that the veteran had no gross thought 
disorder, nor overt symptoms of psychosis.  He had good 
impulse control, as well as good abstracting, and calculating 
abilities.  Both his memory for the past and for recent 
events were good.  Judgment and insight were intact.  His 
Global Assessment of Functioning (GAF) score was 41, 
indicative of serious impairment in social and occupational 
functioning.  

On the same day in March 2003 that he was seen in the 
outpatient clinic, the veteran also underwent an initial 
post-traumatic stress disorder examination.  The veteran 
relayed his history of having been electrocuted while in 
service.  In stating his history, he offered only that he had 
been treated for panic attacks and that he was currently on 
medication.  There was no history of suicidal behavior or 
hallucinations.  The veteran reported having few close 
friends and feeling distant from his family.  

Upon examination, he was dressed casually and was 
cooperative.  His mood was neutral and his affect blunted.  
Thought processes were noted to be normal.  Insight and 
judgment were fair, as was impulse control.  The examiner 
noted that the veteran was not working because of stated foot 
problems, but was going to go back when those problems were 
resolved.  Additionally, the examiner noted that the veteran 
was somewhat isolative.  The diagnoses were post-traumatic 
stress disorder and tension headaches.  The veteran's GAF was 
50, still indicative of serious impairment in social and 
occupational functioning.  

To review, the issue before the Board is whether the 
veteran's disability picture warrants an evaluation greater 
than 50 percent, from March 2000 forward.  In the October 
2005 Joint Motion to Vacate and Remand, the parties argued 
that any discussion of the veteran's rating must include the 
two GAF scores of record.  The parties also pointed to the 
Board's use of the list of examples in the regulations for 
the 70 percent rating in denying the same, specifically 
taking issue with whether the veteran had "deficiencies in 
most areas" apart from that list of examples, sufficient to 
warrant the higher rating.

With respect to the first issue, the veteran's GAF scores of 
record, particularly a 41 and a 50 on the same day in March 
2003, without question reflect the seriousness of his 
psychiatric disability.  The diagnostic criteria in the DSM-
IV specifically state that GAF scores between 41 and 50 are 
indicative of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  The 
Board observes that a GAF score involving such "serious 
symptoms" encompasses a wide range of symptomatology.  The 
Board also observes that this range includes those symptoms 
held as examples in the Schedule in both the 50 and 70 
percent categories.  Suicidal ideation and severe obsessional 
rituals are listed specifically at the 70 percent level, 
while any serious social or occupational impairment, such as 
having no friends or being unable to keep a job, is 
contemplated in the 50 percent level.  Thus, the Board cannot 
conclude that a GAF score within the range of "serious 
symptoms" will automatically result in a 70 percent (or 
higher) rating.  A more nuanced analysis is required; 
therefore, the veteran's GAF scores will be discussed in the 
context of the balance of the evidence below. 

With respect to the parties' second issue, regarding having 
"deficiencies in most areas," the Board is well aware of 
the case law that stands for the proposition that the "such 
symptoms as" language of the diagnostic codes for mental 
disorders in 38 C.F.R. § 4.130 means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, "[w]ithout those 
examples, differentiating a 30% evaluation from a 50% 
evaluation would be extremely ambiguous."  Id.   The Court 
went on to state that the list of examples "provides 
guidance as to the severity of symptoms contemplated for each 
rating."  Id.  Accordingly, while each of the examples needs 
not be proven in any one case, the particular symptoms must 
be analyzed in light of those given examples.  Put another 
way, the severity represented by those examples may not be 
ignored.

There is no doubt that the veteran's disability is manifested 
by occupational impairment with reduced reliability.  The 
veteran has felt it necessary to take off a significant 
amount of time from work because of his desire not to 
interact with anyone there.  He mainly avoids contact with 
his supervisors and co-workers because he feels resentful 
toward them when they look at him.  He was asked to resign as 
shop steward because of his behavior.  

The veteran's disability is also manifested by social 
impairment, in that he has difficulty in establishing and 
maintaining effective relationships.  He used to enjoy 
activities such as dancing, but no longer participates in 
such things.  He and his wife have stated that they have lost 
friends because of his inability to be around other people.  
The family unit has suffered as well, with both the veteran 
and his wife reporting problems with intimacy in their 
relationship.  She has stated that he sometimes gets angry 
with her when she tries to help him.  He often avoids his 
youngest daughter when he feels he is getting angry.  

Furthermore, the veteran experiences disturbances of 
motivation and mood.  His mood and affect are variously 
described as neutral, blunted, depressed, irritable, and 
anxious.  His wife reports he has mood swings between extreme 
highs and extreme lows, which are often unprovoked and 
unexpected.  He experiences panic attacks, feeling as if 
"something is not right" and that he may "lose it."  He 
often isolates himself in the basement or stays in bed for 
extended periods of time to avoid interpersonal contact.  

The veteran conclusively has impairments in most areas of his 
life, such as work, family relations, and mood.  However, the 
medical evidence of record does not suggest that the 
veteran's impairments are due to symptoms of similar severity 
as those listed in the 70 percent category, as the regulation 
requires.  While he has had serious impairment indicative of 
GAF scores of 41 and 50, his symptoms have not been on par 
with suicidal ideation, severe obsessional rituals.  His  
serious impairment seems to be in terms of social and 
occupational functioning, and particularly in his inability 
to maintain relationships with friends or coworkers.  

Specifically, though the veteran has testified to having 
violent thoughts, any such thoughts have not been documented 
to have materialized into actual impaired impulse control on 
the level of suicidal or homicidal ideations.  He continues 
to live with his wife of 20 years, without reported incident.  
Furthermore, while the veteran carries diagnoses of anxiety 
disorder and depressive disorder, when mentioned in the 
outpatient records, he is noted to be on medication with good 
results.  His thought processes have been noted consistently 
to be appropriate and without defect.  

In sum, the veteran's service-connected psychiatric 
disability primarily manifests itself by symptoms of 
irritability and isolationism, which result in the 
occupational and social impairment contemplated by the 50 
percent rating category.  Particularly using the examples 
listed in the higher classes of ratings as a guideline, the 
Board concludes that the veteran's disability picture does 
not more nearly approximate that contemplated in either the 
70 or 100 percent categories.  

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation greater than 50 percent for 
anxiety disorder with conversion disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


